Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, including claims 1-8, 19-20 in the reply filed on 4/12/2022 is acknowledged. Applicant newly added claims 21-30 belongs to Group I as well. Claims 9-18 are canceled. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 01/20/2020. 

Information Disclosure Statement
The Information Disclosure Statements filed on 2/24/2020 and 4/12/2022 have been considered.

Oath/Declaration
The oath or declaration filed on 1/29/2020 is acceptable. 

Drawings
The drawings filed on 1/29/2020 are acceptable.

Claim Objections
Claim 1-8 is objected to because of the following informalities: 

Claim 1 recites, “wherein the power device is operable in an enhancement mode (E-Mode) of operation”. However, the power device comprising a depletion mode (D-mode) HEMT and a MOSFET transistor. It is not clear how the power device is operable in an E-mode of operation since E-mode or D-mode is characteristic of a single transistor. It appears that D-mode HEMT in the power device is turned into E-mode due to particular coupling to the MOSFET as it was interpreted for the purpose of examination.

The dependent claims 2-8 inherit the deficiency.   

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyano (US 2019/0081078; Miyano hereinafter).

With regard to claim 1, Miyano discloses a high-electron-mobility transistor (HEMT) power device 100 (para[0019]), comprising: 
in a same chip (Fig.1 shows devices 30 and 60 on the same substrate 2): 
a depletion mode (D-mode) HEMT 30 (para[0038]); and 
a MOSFET transistor 60 (para[0038]) in cascade coupling (para[0038]) to the D-mode HEMT 30; wherein the power device 100 is operable in 
an enhancement mode (E-mode) of operation (para[0038]; normally on).

Claim 19-20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norling et al (US 2014/0091852; Norling hereinafter).
	
With regard to claim 19, Norling discloses integrated circuit (Fig.1 with corresponding texts), comprising: 
a driver circuitry 4 (para[0014]); and 
a power device 1 (para[0014]), the power device 1 including 
a depletion mode (para[0016]; normally on) high-electron-mobility transistor (HEMT) 3 (para[0016]) and 
a MOSFET transistor 2 (para[0015]), 
a first source/drain terminal 31 (para[0014]) of the HEMT 3 being coupled (Fig.1) to 
a first drain/source terminal 22 (para[0014]) of the MOSFET transistor 2, 
a gate 33 (G; para[0019]) of the HEMT 3 being coupled (Fig.1) to 
a first output node (VG; para[0022]) of the driver circuitry 4, and 
a gate 23 (para[0019]) of the MOSFET transistor 2 being coupled to 
a second output node SDRV (para[0026]) of the driver circuitry 4 that is different (Fig.1; VG and SDRV are different node) from the first output node (VG).

With regard to claim 20, Norling discloses the integrated circuit of claim 19, wherein the driver circuitry 4 includes a resistive element (RG2; para[0033]) coupled between the second output node (SDRV) of the driver circuitry 4 and a second drain/source terminal 22 (para[0050]) of the MOSFET transistor 2.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 2 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a first metal region extending through the heterostructure layer; and the first metal region laterally contacts to the channel area and in electrical contact with the channel area and the first conduction region in combination with other elements of the base claim 1.

The further dependent claims 3-8 are allowable at least for the same reason as claim 2.

Claims 21-30 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 21-30 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 21 that recites high-electron-mobility transistor (HEMT) power device particularly with a first metal region extending through the heterostructure layer, laterally in contact with the channel area and electrically coupled to the channel area and the first conduction region in combination with other elements of the base claim 21.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896